KELLY, Judge,
dissenting:
I dissent. Although I join the portions of the majority opinion holding that this appeal is not interlocutory and that the PSA and the QDRO combine to form one contract, I believe that the majority’s interpretation of this contract is incorrect. I interpret this contract to divide only the marital portion of *557appellant’s military pension. Further, I would employ coverture fractions to determine what the marital portion of that pension actually is. Accordingly, I would reverse the trial court’s order and remand with instructions.
When interpreting contracts, the paramount concern of a court is to determine the intent of the parties. Walton v. Philadelphia Nat. Bank, 376 Pa.Super. 329, 338, 545 A.2d 1383, 1388 (1988). In determining the intent of the parties to a contract, all provisions of a contract must, if possible, be given effect. Krizovensky v. Krizovensky, 425 Pa.Super. 204, 211, 624 A.2d 638, 642 (1993). When a contract’s provisions are clear and unambiguous, the parties’ intent must be ascertained from the contract itself. Steuart v. McChesney, 498 Pa. 45, 48-49, 444 A.2d 659, 661 (1982); Krizovensky v. Krizovensky, supra at 211, 624 A.2d at 642; Walton v. Philadelphia Nat. Bank, supra at 339, 545 A.2d at 1388. To determine if contractual terms are ambiguous, which is a question of law, the following factors must be considered: the words of the agreement; alternate meanings proposed by counsel; and extrinsic evidence offered in support of the proposed meanings. Id. (quoting Kroblin Refrigerated Xpress, Inc. v. Pitterich, 805 F.2d 96, 101 (3rd Cir. 1986)). Additionally, provisions of a contract which appear to conflict “will be construed, if possible, as consistent with one another.” In re Trust of Binenstock, 410 Pa. 425, 434, 190 A.2d 288, 293 (1963) (citing 3 Corbin, Contracts § 547 (3 ed. 1960)).
It is [a] well settled doctrine that a contract must be construed as a whole, and the intention of the parties is to be collected from the entire instrument and not from detached portions, it being necessary to consider all of its parts in order to determine the meaning of any particular part as well as of the whole. Individual clauses and particular words must be construed in connection with the rest of the agreement, and all parts of the writing, and every word of it, if possible, will be given effect. 13 C.J. § 486, p. 525, 17 C.J.S., Contracts, § 297; Stewart’s Administrators v. Lang, 37 Pa. 201, 78 Am. Dec. 414; Berridge v. Glassey, 112 Pa. 442, 3 A. 583, 56 Am.Rep. 322; McMillin v. Titus, 222 Pa. 500, 72 A. 240; Knickerbocker Trust Co. v. Ryan, 227 Pa. 245, 75 A. 1073.
Mowry v. McWherter, 365 Pa. 232, 239-40, 74 A.2d 154, 158 (1950) (emphasis added).
Instantly, after reading the words of the PSA together with the words of the QDRO, considering the alternate meanings for those words proposed by appellant and appellee, and analyzing any extrinsic evidence which can be gleaned from the record, I conclude that the intent of appellant and appellee can be determined from the unambiguous language of the contractual provisions which the PSA and the QDRO combine to create. Appellant and appellee formed this contract to split their marital property in a manner that each of them deemed to be equitable. In both the PSA and the QDRO, appellant and appellee acknowledge that only the portion of appellant’s pension benefits accumulated during their marriage constitutes marital property subject to division. Specifically, the PSA states that “[t]he parties acknowledge that [appellant] has acquired during the marriage a military pension.” PSA at 14 (emphasis added). The QDRO states that “[a] portion of the Plan is marital property subject to distribution....” QDRO at 2 (emphasis added). Thus, the majority’s conclusion that appellant and appellee contracted for the equal division of appellant’s entire pension benefit is incorrect; the marital property distribution contract does not provide for such a division of the benefits.1
Appellant and appellee, in their February 8, 1987 marital property distribution contract, clearly intended to equally divide only the marital portion of appellant’s pension benefits when the pension entered pay status. The QDRO defines the marital portion of appellant’s pension benefits to be “one-half (fifty percent) of the projected pay status gross monthly pension income. The portion *558to be segregated for [appellee] is fifty percent (50%) of [appellant’s] full retirement benefits.” QDRO at 2 (emphasis added). The word “projected” evidences appellant’s and appellee’s intent to divide only that portion of appellant’s pension benefits which accumulated as of the date of the marital property distribution contract because that exact amount was unknown and had to be “projected” when the contract was executed. Moreover, the “portion to be segregated for appel-lee” is, in my opinion, the marital portion.
In light of the foregoing, I conclude that, after reading the provisions of the PSA and the QDRO together, the intent of appellant and appellee with regard to the division of appellant’s pension was to equally divide only that portion of appellant’s pension which had accrued as of February 8, 1987, the date of appellant’s and appellee’s contract to divide their marital property. Simply stated, that portion of appellant’s pension which accrued after February 8, 1987 is not considered to be marital property in the contract and its division was not intended. Both the PSA and the QDRO impliedly or expressly recognize this fact. Appellant and appellee agreed to split the projected marital portion of appellant’s full pension benefits equally, no matter what the date of appellant’s retirement actually was. In the context of the entire property distribution agreement entered into by appellant and appellee and the consistent interpretation of all of its provisions, I would hold that appellee is entitled to an equal division of appellant’s pension benefits accumulated as of February 8, 1987.2
My interpretation of the contractual provisions contained in the PSA and the QDRO does not, however, automatically lead to appellant’s conclusion that appellee is only entitled to one-half of a lieutenant colonel’s pension benefits, i.e., the pension benefits that appellant was entitled to receive if he had retired on the date of his and appellee’s divorce. To aid me in my determination of the exact amount of appellant’s pension benefits which constitutes marital property, I consider how the courts of this Commonwealth equitably distribute pension benefits between former spouses when a property settlement contract does not exist to be instructive. When a court orders the equitable distribution of pension benefits between former spouses, the increases in the value of the pension benefits attributable to the continued employment of the person actually accumulating the pension benefits is allocated to his or her former spouse. Holland v. Holland, 403 Pa. Super. 116, 118-19, 588 A.2d 58, 59-60 (1991), allocatur denied, 528 Pa. 611, 596 A.2d 158 (1991). This is justified by the fact that “the non-employed spouse [must] wait until some indefinite time in the future to receive the marital share.” Id. at 118, 588 A.2d at 60. To determine the portion of a pension that constitutes marital property, a coverture fraction is calculated. Lowry v. Lowry, 375 Pa.Super. 382, 404, 544 A.2d 972, 983 (1988).
The numerator of the fraction is the period of the employee-spouse’s participation in the pension plan during marriage. The denominator is the total period of time the employee spouse was accruing benefits.

Id.

Instantly, appellant and appellee intended, via the PSA and the QDRO, to equally divide the marital portion of appellant’s pension benefits. Hence, the marital portion of those benefits are calculated in the same manner that the equitable distribution of marital pension benefits is effectuated because I consider the aforementioned equitable distribution cases to control and best illustrate appellant’s and appellee’s expressed contractual intent. Consequently, the portion of appellant’s pension benefits which is attributable to both his marriage to appellee and his service in the USAF must be calculated. Appellant began his service in the USAF in August 1964, less than a year after he and appellee were married. Appellant and appel-lee effectively ended their marriage when *559they agreed to separate and divide their marital property on February 8, 1987. Appellant then retired from the USAF on September 1, 1992, approximately sixty-seven months after the execution of the February 8, 1987 contract. Thus, appellant and appel-lee lived as husband and wife for two hundred, sixty-nine of the three hundred, thirty-six months that appellant served in the USAF.
Appellee is entitled to the increase in the value of appellant’s pension benefits resulting from his continued service in the USAF because appellant and appellee agreed to equally divide the marital portion of the pension benefits in the PSA and the QDRO. Moreover, to determine the marital portion of appellant’s pension benefits, a coverture fraction must be calculated. The numerator of the coverture fraction is two hundred, sixty-nine (the number of months appellant and appellee were married while appellant served in the USAF); its denominator is three hundred, thirty-six (the total number of months appellant served in the USAF). Thus, pursuant to the parties’ marital distribution contract, the portion of the military pension subject to distribution between the parties is the entire colonel’s pension benefit multiplied by the coverture fraction of 269/336 or .80, the product of which shall then be divided by one-half.
Based upon the foregoing, I would reverse the determinations of the trial court and remand for the issuance of a revised qualified military retirement order which would comply with the directives contained herein.

. By ignoring the language of the PSA and the QDRO pertaining to the marital portion of appellant’s military pension, the majority fails to construe the entire contract as a whole, does not give effect to each of the provisions of the contract, and fails to consider these provisions in a manner consistent with one another.


. By dividing appellant's entire military pension, including that portion of it which accrued after February 8, 1987, the majority not only contravenes the express intent of the parties as evidenced by the PSA and the QDRO, but it also inequitably allocates appellee’s pension benefits that he earned after he and appellee effectively terminated their marital relationship. The majority has failed to cite any case law which would persuade me that this inequitable interpretation of the PSA and the QDRO is correct.